Case: 13-10739    Date Filed: 01/09/2015   Page: 1 of 31


                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10739
                          ________________________

                   D.C. Docket No. 2:12-cv-00005-LGW-JEG



ANTHONY DAVILA,

                                                               Plaintiff-Appellant,

                                     versus


ROBIN GLADDEN,
National Inmate Appeals Coordinator, et al.,


                                                           Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (January 9, 2015)

Before MARTIN, JULIE CARNES, and ANDERSON, Circuit Judges.

MARTIN, Circuit Judge:
               Case: 13-10739       Date Filed: 01/09/2015       Page: 2 of 31


       Anthony Davila, a federal prisoner and a Santeria priest, filed a pro se

complaint against a number of prison employees (the Defendants 1) in their official

and individual capacities. He alleges violations of the First Amendment and the

Religious Freedom Restoration Act (RFRA), 42 U.S.C. § 2000bb, and seeks

injunctive and monetary relief. Mr. Davila has alleged that his religious beliefs

require him to wear a unique set of beads and shells that are infused with the

spiritual force Ache. His lawsuit asserts that the Defendants violated his rights by

refusing to allow him to receive his personal beads and shells from his

goddaughter. The District Court dismissed Mr. Davila’s claims for money

damages under RFRA. It also granted summary judgment to the Defendants on

Mr. Davila’s First Amendment claims and on his claim for injunctive relief under

RFRA. Mr. Davila, now counseled, asks us to reverse. After careful

consideration, and having the benefit of oral argument, we conclude that the

District Court erred in granting summary judgment on Mr. Davila’s claim for

injunctive relief under RFRA. We affirm the remainder of the District Court’s

holdings.




       1
         In his amended complaint, Mr. Davila listed a number of people as the Defendants. But
he only prosecutes this appeal as to the prison chaplain, Dr. Bruce Cox, and the warden, Anthony
Hayes. When we refer to the Defendants, we mean Dr. Cox and Warden Hayes.
                                               2
              Case: 13-10739      Date Filed: 01/09/2015     Page: 3 of 31


              I. BACKGROUND AND PROCEDURAL HISTORY

      This case involves the Santeria faith, a belief system that has been a

recurring subject of litigation in federal courts. Briefly, “[t]he basis of the Santeria

religion is the nurture of a personal relation with . . . orishas [spirits], and one of

the principal forms of devotion is an animal sacrifice.” Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 524, 113 S. Ct. 2217, 2222

(1993) (emphasis omitted). “According to Santeria teaching, the orishas are

powerful but not immortal. They depend for survival on the sacrifice.” Id. at 525,

113 S. Ct. at 2222. In particular, “[s]acrifices are performed . . . for the initiation

of new members and priests.” Id.

      Mr. Davila is a long-time practitioner of Santeria. During his seven-day

initiation ceremony to become a priest, he received a set of personal Santeria beads

and Cowrie shells that were infused with a spiritual force called “Ache,” which he

believes to be the spiritual presence of an orisha. According to Mr. Davila, Ache is

infused into the beads and shells during this ceremony by soaking the beads and

shells in animal blood, and then rinsing them in an “elixir” containing dozens of

plants and minerals. Mr. Davila states that he now wears these unique beads and

shells “for personal protection and spiritual guidnaces [sic] as an essential element

of [his] faith.” For Mr. Davila, wearing beads and shells that have not been

infused with Ache would be useless, if not blasphemous.

                                            3
              Case: 13-10739     Date Filed: 01/09/2015   Page: 4 of 31


      In June 2011, Mr. Davila, then and now a prisoner at the Federal

Correctional Institution in Jesup, Georgia, made a request under the Federal

Bureau of Prisons (BOP) regulations to have his personal Santeria necklaces and

Cowrie shells delivered to him in prison by his goddaughter, who is a Santeria

priestess. Dr. Cox, the prison’s Supervising Chaplain, denied the request, stating

that religious items must be received only from “approved vendors” listed in the

prison catalog, and that “[f]or the purpose of security, authorization to grant family

members, friends, and acquaintances send in [sic] religious articles for inmates will

be prohibited.”

      Mr. Davila appealed this decision, first to the prison warden, and then to the

BOP Regional Director. Both denied his request. The Regional Director cited the

BOP’s Program Statement concerning Religious Beliefs and Practices, which says

that religious items “will be purchased either from commissary stock or through an

approved catalog[] source using the Special Purpose Order process.” BOP

Program Statement 5360.09, Religious Beliefs and Practices, ¶ 14(a). While the

existing catalog offers bead necklaces and Cowrie shells, these items have not been

infused with Ache through animal sacrifice.

      On January 9, 2012, Mr. Davila filed this suit in federal court. He alleged

that the Defendants violated his rights under the First Amendment’s Free Exercise




                                          4
                 Case: 13-10739     Date Filed: 01/09/2015       Page: 5 of 31


Clause and RFRA. 2 He seeks an injunction and money damages against the

Defendants in their individual and official capacities. The Defendants filed a

motion to dismiss Mr. Davila’s action, and the District Court granted that motion

as to his claims for money damages under RFRA against the Defendants in their

individual and official capacities. The District Court also dismissed Mr. Davila’s

First Amendment money damages claim against the Defendants in their official

capacities. At that time, the District Court allowed the RFRA claim for injunctive

relief and the remaining First Amendment claims to go forward. The Defendants

then filed a motion for summary judgment on Mr. Davila’s remaining claims, and

the District Court granted that motion. We now consider Mr. Davila’s appeal of

those rulings.

                            II. STANDARDS OF REVIEW

       We review “de novo a district court’s denial of summary judgment, applying

the same legal standards that governed the district court.” Carter v. City of

Melbourne, Fla., 731 F.3d 1161, 1166 (11th Cir. 2013) (per curiam). A court

“shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of



       2
          Mr. Davila also challenged the prison’s actions under the Religious Land Use and
Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1. The District Court dismissed
that claim in its grant of the Defendants’ motion to dismiss because, as the Magistrate Judge
correctly noted, “RLUIPA clearly does not create a cause of action against the federal
government or its correctional facilities.” Mr. Davila does not challenge that decision here.
                                               5
              Case: 13-10739     Date Filed: 01/09/2015   Page: 6 of 31


law.” Fed. R. Civ. P. 56(a). We “view the evidence and all factual inferences

therefrom in the light most favorable to the non-moving party, and resolve all

reasonable doubts about the facts in favor of the non-movant.” Carter, 731 F.3d at

1166 (quoting Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1143 (11th Cir. 2007)).

      Likewise, “[w]e review a district court order granting a motion to dismiss de

novo, applying the same standard as the district court.” Randall v. Scott, 610 F.3d
701, 705 (11th Cir. 2010). We “accept as true the facts as set forth in the

complaint and draw all reasonable inferences in the plaintiff’s favor.” Id.

                III. RFRA CLAIM FOR INJUNCTIVE RELIEF

      We first address Mr. Davila’s claim for injunctive relief under RFRA, on

which the District Court entered summary judgment in favor of the Defendants.

“Congress enacted RFRA . . . in order to provide very broad protection for

religious liberty.” Burwell v. Hobby Lobby Stores, Inc., ___ U.S. ___, 134 S. Ct.
2751, 2760 (2014). Under the statute, the “Government shall not substantially

burden a person’s exercise of religion even if the burden results from a rule of

general applicability.” 42 U.S.C. § 2000bb-1(a). If the Government takes action

that substantially burdens a person’s exercise of religion, it must “demonstrate[]

that application of the burden to the person—(1) is in furtherance of a compelling

governmental interest; and (2) is the least restrictive means of furthering that

compelling governmental interest.” § 2000bb-1(b). We address each part of the

                                           6
              Case: 13-10739      Date Filed: 01/09/2015     Page: 7 of 31


test in turn. After careful review of the record in the light most favorable to Mr.

Davila, we conclude that the District Court erred in granting summary judgment on

Mr. Davila’s RFRA claim for injunctive relief.

            A. Substantial Burden on Mr. Davila’s Religious Exercise

       Under RFRA, a plaintiff must first show that the Government has

substantially burdened his exercise of religion. In evaluating these claims, a

district court must determine whether an inmate’s (1) religious exercise is (2)

substantially burdened by prison policy. § 2000bb-1(a). No one has seriously

disputed that Mr. Davila’s beliefs about his religious exercise were sincerely held.

However, the Magistrate Judge who first considered this case found that the

“Defendants’ application of Program Statement 5360.09 [did] not impose a

substantial burden on [the] Plaintiff’s exercise of his religion.” The District Court

adopted that finding in full. Because we remand on this RFRA claim, we begin

with the standard under RFRA’s first prong.

        First turning to religious exercise, the Supreme Court recently explained

that “it is not for us to say that [a plaintiff’s] religious beliefs are mistaken or

insubstantial. Instead, our ‘narrow function . . . in this context is to determine’

whether the line drawn [between conduct that is and is not permitted under one’s

religion] reflects an honest conviction.” Hobby Lobby, 573 U.S. at ___, 134 S. Ct.

at 2779 (emphasis added) (quoting Thomas v. Review Bd. of Ind. Emp’t Sec. Div.,

                                             7
              Case: 13-10739      Date Filed: 01/09/2015     Page: 8 of 31


450 U.S. 707, 716, 101 S. Ct. 1425, 1431 (1981)). This rule minds the Supreme

Court’s warning that judges “must not presume to determine the place of a

particular belief in a religion or the plausibility of a religious claim.” Emp’t Div.

v. Smith, 494 U.S. 872, 887, 110 S. Ct. 1595, 1604 (1990); see also Thomas, 450
U.S. at 716, 101 S. Ct. at 1431 (insisting that judges not become “arbiters of

scriptural interpretation”). A secular, civil court is a poor forum to litigate the

sincerity of a person’s religious beliefs, particularly given that faith is, by

definition, impossible to justify through reason. See Hernandez v. Comm’r, 490
U.S. 680, 699, 109 S. Ct. 2136, 2148 (1989) (“It is not within the judicial ken to

question the centrality of particular beliefs or practices to a faith, or the validity of

particular litigants’ interpretations of those creeds.”); Watts v. Fla. Int’l Univ., 495
F.3d 1289, 1297 (11th Cir. 2007) (“It is difficult to gauge the objective

reasonableness of a belief that need not be acceptable, logical, consistent, or

comprehensible to others.”). As our sister circuit noted in the related context of

RLUIPA, “Congress made plain that we . . . lack any license to decide the relative

value of a particular exercise to a religion.” Yellowbear v. Lampert, 741 F.3d 48,

54 (10th Cir. 2014). That being the case, we look only to see whether “the

claimant is (in essence) seeking to perpetrate a fraud on the court—whether he

actually holds the beliefs he claims to hold.” Id.




                                            8
             Case: 13-10739     Date Filed: 01/09/2015   Page: 9 of 31


      At this stage of the litigation, these Defendants have not argued that Mr.

Davila’s religious beliefs were not sincerely held. Neither did the Magistrate

Judge or the District Court grant summary judgment on the basis of the sincerity of

Mr. Davila’s religious beliefs. Although the Defendants may contest the issue at

trial, the record at summary judgment contains no evidence that Mr. Davila has

fabricated his stated need for beads and shells infused with Ache. Summary

judgment would therefore not be appropriate on this ground.

      Second, the question of whether Mr. Davila’s religious exercise was

substantially burdened is also straightforward on this summary judgment record.

We have “made clear that, in order to constitute a ‘substantial burden’ on religious

practice, the government’s action must be ‘more than . . . incidental’ and ‘must

place more than an inconvenience on religious exercise.’ That is, to constitute a

substantial burden [], the governmental action must significantly hamper one’s

religious practice.” Smith v. Allen, 502 F.3d 1255, 1277 (11th Cir. 2007) (citation

omitted) (quoting Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214,

1227 (11th Cir. 2004)), abrogated on other grounds by Sossamon v. Texas, 563

U.S. ___, 131 S. Ct. 1651 (2011). The Supreme Court has observed that the test

for whether a person’s religious exercise is substantially burdened is not “whether

the religious belief asserted in a RFRA case is reasonable.” Hobby Lobby, 573

U.S. at ___, 134 S. Ct. at 2778. Instead, we look to “whether the [government’s

                                         9
             Case: 13-10739      Date Filed: 01/09/2015    Page: 10 of 31


rule] imposes a substantial burden on the ability of the objecting part[y] to conduct

[himself] in accordance with [his] religious beliefs.” Id. (emphasis omitted); see

also Yellowbear, 741 F.3d at 55 (noting that a burden is substantial when it

“prevents the plaintiff from participating in an activity motivated by a sincerely

held religious belief”).

      The record before us reflects only that Mr. Davila’s religious beliefs require

him to wear beads and shells infused with Ache. The Defendants presented no

evidence or argument to support a finding that Mr. Davila’s exercise of his

religious practices would not be burdened if he is continued to be denied these

things. Mr. Davila has therefore shown, at least at this stage of the litigation, that

the Defendants substantially burdened his religious exercise by flatly preventing

him from having his beads and shells. On this record, the District Court erred in its

finding that Mr. Davila’s sincerely held religious beliefs were not substantially

burdened.

            B. In Furtherance of a Compelling Governmental Interest

      Once a plaintiff shows that his exercise of religion is substantially burdened,

the Government must demonstrate that its challenged actions are in furtherance of

a compelling governmental interest. To make this showing, the Defendants tell us

that the compelling governmental interest of security and order justifies keeping

inmates from getting religious items from unauthorized sources. Mr. Davila

                                          10
             Case: 13-10739     Date Filed: 01/09/2015    Page: 11 of 31


concedes that prison order and security are compelling governmental interests. See

Pell v. Procunier, 417 U.S. 817, 823, 94 S. Ct. 2800, 2804 (1974) (“[C]entral to all

other corrections goals is the institutional consideration of internal security within

the corrections facilities themselves.”). However, he argues that the Defendants

did not show, for purposes of summary judgment, that the prison policy here

actually furthers these interests. See Rich v. Sec’y, Fla. Dep’t of Corr., 716 F.3d
525, 533 (11th Cir. 2013) (finding that “[w]hile safety and cost can be compelling

governmental interests, the Defendants have not carried their burden to show that

[the] policy in fact furthered these two interests” for summary judgment purposes).

We agree.

      In evaluating whether particular policies are in furtherance of a compelling

governmental interest, courts should “look[] beyond broadly formulated interests

justifying the general applicability of government mandates and scrutinize[] the

asserted harm of granting specific exemptions to particular religious claimants.”

Gonzales v. O Centro Espirita Beneficiente Uniao do Vegetal, 546 U.S. 418, 431,

126 S. Ct. 1211, 1220 (2006). As we recently observed, “[w]hile we are mindful

of our obligation to give due deference to the experience and expertise of prison

and jail administrators, policies grounded on mere speculation, exaggerated fears,

or post-hoc rationalizations will not suffice to meet the act’s requirements.” Rich,
716 F.3d at 533 (citations and quotation marks omitted). For instance, in Rich, we

                                          11
             Case: 13-10739     Date Filed: 01/09/2015   Page: 12 of 31


overturned a district court’s grant of summary judgment rejecting a prisoner’s

RLUIPA claim, because the prison’s evidence of security concerns was

“speculative” and the prison’s cost projections made assumptions that were not

supported by the record. 716 F.3d at 533–34.

      There are genuine disputes of material fact in the record before us about

whether prohibiting Mr. Davila from having his personal beads and shells furthers

a compelling governmental interest. The Defendants argue generally that the BOP

has a broad, compelling governmental interest in security and order that justifies

preventing inmates from getting religious items from unauthorized outsiders. The

Defendants rely on the prison warden’s affidavit, which reads: “permitting inmates

to obtain personal religious items from unauthorized outsiders such as family and

friends would have a major impact on prison staff and inmates, as allowing such

would drastically increase an inmate’s ability to smuggle contraband and/or

weapons into the prison.” The Defendants also point to the cost of screening

items. For this, they again cite to the warden’s affidavit, which states: “allowing

prisoners to obtain religious items from unauthorized sources would also have a

major impact on prison resources, as prison staff would then be required to spend

more time and money screening and examining those items before an inmate

would be allowed to take possession of such items.”




                                         12
             Case: 13-10739      Date Filed: 01/09/2015    Page: 13 of 31


      However, the Defendants’ generalized statement of interests, unsupported by

specific and reliable evidence, is not sufficient to show that the prison restriction

furthered a compelling governmental interest. The Defendants offer little more

than a conclusory assertion that if they grant Mr. Davila’s request, there will be a

significant impact on security interests and cost concerns. On this record, we are

left to wonder about the number of prisoners who may similarly request religious

objects; any processes the prison currently has for screening objects from outside

sources; past incidents of mailed contraband that justify the warden’s security

fears; and the actual costs and time the prison would need to spend on screening.

The only source of information about these crucial questions is the prison warden’s

terse affidavit. But prison officials cannot simply utter the magic words “security

and costs” and as a result receive unlimited deference from those of us charged

with resolving these disputes. See Gonzales, 546 U.S. at 438, 126 S. Ct. at 1225

(“[U]nder RFRA invocation of such general interests, standing alone, is not

enough.”). Doing so would ignore RFRA’s plain meaning and intent.

      We are quite mindful that for prisons, we must afford “due deference to the

experience and expertise of prison and jail administrators in establishing necessary

regulations and procedures to maintain good order, security and discipline,

consistent with consideration of costs and limited resources.” Cutter v. Wilkinson,

544 U.S. 709, 723, 125 S. Ct. 2113, 2123 (2005) (citation omitted). But here,

                                          13
             Case: 13-10739     Date Filed: 01/09/2015    Page: 14 of 31


where the prison has offered no evidence to justify its cost and safety concerns, the

requirements of RFRA have not been met. The Defendants have failed, as a matter

of law, to meet their burden of demonstrating that their policy furthers a

compelling governmental interest. Because there are genuine disputes of material

fact about whether prohibiting Mr. Davila from having his personal beads and

shells furthers a compelling governmental interest, the District Court erred in

granting summary judgment to the Defendants on this ground.

                         C. Least Restrictive Alternative

      Even if the Defendants had shown a compelling governmental interest

justifying the burden on Mr. Davila’s religious exercise as a matter of law, they

have not shown that their wholesale ban on religious items outside the catalog is

the least restrictive means for furthering that interest. The Supreme Court recently

reminded us that “[t]he least-restrictive-means standard is exceptionally

demanding.” Hobby Lobby, 573 U.S. at ___, 134 S. Ct. at 2780. Although “cost

may be an important factor in the least-restrictive-means analysis, . . . RFRA . . .

may in some circumstances require the Government to expend additional funds to

accommodate citizens’ religious beliefs.” Id. at 2781.

      In his response to the Defendants’ motion for summary judgment, Mr.

Davila argued that the least restrictive means would have been for Dr. Cox to

contact a qualified Santeria priest or priestess, such as his goddaughter, and

                                          14
               Case: 13-10739       Date Filed: 01/09/2015       Page: 15 of 31


designate that person as an approved vendor for Ache-infused items. Mr. Davila

says this process could be done at a de minimis cost to the prison. The Defendants

presented no evidence refuting this assertion other than to say that BOP policy

prohibits obtaining a religious item from a source other than an approved vendor’s

catalog. In rebuttal, Mr. Davila responds that, while the Program Statement

generally requires prisoners to get religious items through a specified catalog, it

also includes a directive that prisons create “[p]rocedures for acquiring authorized

religious items when no catalog vendor is available.” 3 That the prison’s own

policy contemplates exemptions from the catalog requirement undercuts the

Defendants’ argument that a categorical prohibition on non-catalog religious

objects is the least restrictive means of achieving their objectives.

       Beyond that, the record also reflects that the prison allowed Mr. Davila to

receive prescription eyeglasses by mail from a family member. This evidence at

least raises important questions about what procedures the prison already has in

place to screen items brought in from outside the prison; how effective those

existing procedures are; and how burdensome it would be to simply screen



       3
         The Defendants argue that this portion of the Program Statement is not contained in the
record, and that we therefore should not address it. But we may take judicial notice of a federal
prison manual that is readily available to the public. See, e.g., United States v. Thornton, 511
F.3d 1221, 1229 n.5 (9th Cir. 2008) (taking judicial notice of a BOP Program Statement
regarding organ transplants for prisoners); Antonelli v. Ralston, 609 F.2d 340, 341 n.1 (8th Cir.
1979) (taking judicial notice of a Program Statement issued by the BOP relating to prisoners’
mail).
                                               15
               Case: 13-10739       Date Filed: 01/09/2015       Page: 16 of 31


religious items through that same established procedure. See Hobby Lobby, 573

U.S. at ___, 134 S. Ct. at 2780 (holding that the government had not shown that the

contraceptive mandate at issue was the least restrictive alternative to providing

contraceptive coverage to women because “HHS ha[d] not provided any estimate

of the average cost per employee of providing access to . . . contraceptives.”).

There are therefore genuine disputes of material fact about whether the BOP’s

policy decision in this case constituted the least restrictive means to further

security and cost management. On this record, the District Court erred in granting

the Defendants’ summary judgment motion on Mr. Davila’s RFRA claim for

injunctive relief.4

                   IV. RFRA CLAIM FOR MONEY DAMAGES

       We turn next to the question of whether Mr. Davila would be entitled to

money damages if he succeeds on his RFRA claim at trial. RFRA provides that

“[a] person whose religious exercise has been burdened in violation of this section

may assert that violation as a claim or defense in a judicial proceeding and obtain

appropriate relief against a government.” 42 U.S.C. § 2000bb-1(c) (emphasis



       4
          The Defendants cite Brunskill v. Boyd, 141 F. App’x 771 (11th Cir. 2005) (per curiam)
(unpublished), in which this Court held that denying a prisoner’s request to possess religious
materials including “tobacco, sage, cedar, sweetgrass, beads, leather, thread, needles, and
feathers” was the “least restrictive means in furthering compelling governmental interests in the
security, health, and safety of inmates and staff.” Id. at 773, 776. However, this case is
unpublished and therefore not binding precedent. It was also decided well before the Supreme
Court’s Hobby Lobby decision.
                                               16
               Case: 13-10739       Date Filed: 01/09/2015       Page: 17 of 31


added). The “term ‘government’ includes a branch, department, agency,

instrumentality, and official (or other person acting under color of law) of the

United States . . . .” Id. § 2000bb-2(1). “[A]ppropriate relief” is not defined by the

statute. Though it is uncontroversial that the “appropriate relief” language

authorizes injunctive relief, see, e.g., Gonzales, 546 U.S. at 423, 126 S. Ct. at 1216

(upholding the issuance of an injunction against the federal government under

RFRA), the availability of money damages is a question as yet unanswered by both

this Court as well as the Supreme Court.

       So we now take up two questions of first impression: whether RFRA

authorizes suits for money damages against officers in their (1) official or (2)

individual capacities. 5 Our analysis for each type of suit is distinct. Cf. Allen, 502


       5
          The Defendants argue that we should not address rulings that the District Court made at
the motion-to-dismiss stage because Mr. Davila failed to specifically reference the order granting
the motion to dismiss in his notice of appeal. We review de novo questions concerning our
subject-matter jurisdiction. Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir. 2006). Federal
Rule of Appellate Procedure 3(c)(1)(B) provides that a notice of appeal “must . . . designate the
judgment, order, or part thereof being appealed.” In his notice of appeal, Mr. Davila specifically
referenced “the judgment entered by the Honorable Chief Judge Lisa Godbey Wood on February
6th 2013, to the Eleventh Circuit Court of Appeals in Atlanta, Georgia.” He made no reference
to the District Court’s grant of the Defendants’ motion to dismiss. If Mr. Davila cannot
challenge the grant of the Defendants’ motion to dismiss, the court would lack subject matter
jurisdiction to address his claims regarding monetary relief under RFRA.
        The Defendants overlook, however, that we always construe pro se pleadings liberally.
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). Mr. Davila
was uncounseled at the time he filed his notice of appeal. Beyond that, we have held that “since
only a final judgment or order is appealable, the appeal from a final judgment draws in question
all prior non-final orders and rulings which produced the judgment.” Barfield v. Brierton, 883
F.2d 923, 930 (11th Cir. 1989) (footnote omitted). The issues that were dismissed at the motion-
to-dismiss stage are “inextricably intertwined” with those the District Court denied at the
summary judgment stage, Hill v. BellSouth Telecomm., Inc., 364 F.3d 1308, 1313 (11th Cir.
                                               17
               Case: 13-10739         Date Filed: 01/09/2015        Page: 18 of 31
F.3d at 1272 (treating as separate the questions of authorization for suits for money

damages in officers’ individual and official capacities under RLUIPA). While an

officer can assert personal-immunity defenses like qualified immunity for suits

against him in his individual capacity, the only immunity defenses he can assert in

suits against him in his official capacity are forms of sovereign immunity. Id. at

1272–73. After careful consideration, we conclude that Congress did not clearly

waive sovereign immunity to authorize suits for money damages against officers in

their official capacities under RFRA. Also, even if we were to assume the statute

authorizes suits for money damages against officers in their individual capacities,

we hold that the Defendants here would be entitled to qualified immunity.

                A. Suits Against Officers in Their Official Capacities

       First, we address whether Congress authorized suits for money damages

against officers in their official capacities when it passed RFRA. In order to

authorize official-capacity suits, Congress must clearly waive the federal

government’s sovereign immunity. According to the Supreme Court, “a waiver of

sovereign immunity must be unequivocally expressed in statutory text.” FAA v.



2004) (citation omitted), because they all have to do with Mr. Davila’s religious rights under the
same set of facts. In any event, the Defendants have not been “prejudiced,” id., because—
regardless of the clarity of the notice of appeal—they have argued the money damages questions
in their brief before this Court. In short, “[i]t is too late in the day and entirely contrary to the
spirit of the Federal Rules of Civil Procedure for decisions on the merits to be avoided on the
basis of such mere technicalities.” Foman v. Davis, 371 U.S. 178, 181, 83 S. Ct. 227, 230
(1962). We therefore address the money damages questions dismissed by the District Court.
                                                 18
               Case: 13-10739       Date Filed: 01/09/2015       Page: 19 of 31


Cooper, 566 U.S. ___, ___, 132 S. Ct. 1441, 1448 (2012) (quotation marks

omitted). “Any ambiguities in the statutory language are to be construed in favor

of immunity, so that the Government’s consent to be sued is never enlarged

beyond what a fair reading of the text requires.” Id. (citations omitted).

“Ambiguity exists if there is a plausible interpretation of the statute that would not

authorize money damages against the Government.” Id. At the same time, the

Court does not require that Congress use specific language, and the “sovereign

immunity canon . . . does not ‘displace the other traditional tools of statutory

construction.’” Id. (quoting Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 589,

128 S. Ct. 2007, 2019 (2008)) (alteration adopted).

       In Sossoman v. Texas, 563 U.S. ___, ___, 131 S. Ct. 1651, 1658 (2011), the

Supreme Court held that identical “appropriate relief” language in the related

statute RLUIPA did not waive states’ sovereign immunity from money damages.

Id. at 1658. 6 “Appropriate relief,” according to the Court, “is open-ended and

ambiguous about what types of relief it includes.” Id. at 1659. It is a “context-

dependent” phrase, and “[t]he context here—where the defendant is a sovereign—

suggests, if anything, that monetary damages are not suitable or proper.” Id.

(quotation marks omitted). The only two circuit courts to address whether RFRA


       6
          Sossoman abrogated our decision in Allen, 502 F.3d 1255, to the extent that it allowed a
suit for damages against RLUIPA against government officials in their official capacity. See
Sossamon, 563 U.S. at ___, 131 S. Ct. at 1657.
                                               19
               Case: 13-10739   Date Filed: 01/09/2015   Page: 20 of 31


waived the federal government’s sovereign immunity have held that it did not. See

Oklevueha Native Am. Church of Haw., Inc. v. Holder, 676 F.3d 829, 841 (9th Cir.

2012) (holding that “[a]lthough the Supreme Court in Sossamon considered claims

against a state, rather than federal actors, and was therefore guided by the Eleventh

Amendment, the Court’s interpretation of ‘appropriate relief’ is also applicable to

actions against federal defendants under RFRA” (footnote omitted)); Webman v.

Fed. Bureau of Prisons, 441 F.3d 1022, 1026 (D.C. Cir. 2006) (holding that it

could not find “an unambiguous waiver in language this open-ended and

equivocal”).

      Arguing that Congress waived the Government’s sovereign immunity, Mr.

Davila asks us to consider the statutory interpretation canon that “Congress is

aware of existing law when it passes legislation.” Griffith v. United States, 206
F.3d 1389, 1393 (11th Cir. 2000) (quotation marks omitted). The purpose of

RFRA, according to Mr. Davila, was “to restore the status of an individual’s right

to sue under the First Amendment which existed prior to 1993.” And prior to

1993, a number of cases had recognized a claim for money damages against the

United States for violations of a constitutional right. See Pet’r’s Br. 50 & n.16

(citing cases). Based on this, he argues that Congress intended to waive its

sovereign immunity in light of the existing law at the time of RFRA’s passage.




                                         20
               Case: 13-10739       Date Filed: 01/09/2015        Page: 21 of 31


       We reject Mr. Davila’s analysis, and instead follow the lead of our sister

circuits. Though Mr. Davila is certainly right about the existence of a canon that

“Congress is aware of existing law when it passes legislation,” he has pointed to no

case holding that such a general interpretive rule overrides the specific rule

governing a waiver of sovereign immunity. The fact remains that “[a]ny

ambiguities in the statutory language are to be construed in favor of immunity.”

Cooper, 566 U.S. at ___, 132 S. Ct. at 1448. Also, Mr. Davila’s argument is

difficult to square with the Supreme Court’s reasoning in Sossamon—which

directly addressed the ambiguity of the phrase “appropriate relief.” We recognize

that in Sossamon, the Court was addressing the sovereign immunity of the states.7

However, the Court’s analysis in addressing the ambiguity of “appropriate relief”

applies equally to issues of federal sovereign immunity. Congress did not

unequivocally waive its sovereign immunity in passing RFRA. RFRA does not

therefore authorize suits for money damages against officers in their official

capacities.




       7
           Congress “enact[ed] RLUIPA pursuant to its Spending Clause and Commerce Clause
authority.” Sossamon, 563 U.S. at ___, 131 S. Ct. at 1656. It targets state and police action that
restricts the religious exercise of people who are institutionalized. Id. RFRA, on the other hand,
was enacted pursuant to Congress’ power under Section 5 of the Fourteenth Amendment, and
applies only to the federal government. Id.
                                                21
               Case: 13-10739       Date Filed: 01/09/2015      Page: 22 of 31


                                  B. Qualified Immunity

       Second, we decline to address whether RFRA authorizes suits against

officers in their individual capacities. Even if RFRA did authorize individual-

capacity suits for money damages, these Defendants would be entitled to qualified

immunity. 8

       “[Q]ualified immunity offers complete protection for government officials

sued in their individual capacities as long as their conduct violates no clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Oliver v. Fiorino, 586 F.3d 898, 904 (11th Cir. 2009) (quotation

marks omitted). “In analyzing the applicability of qualified immunity, the Court

has at its disposal a two-step process. Traditionally, a court first determines

whether the officer’s conduct amounted to a constitutional violation. Second, the

court analyzes whether the right violated was ‘clearly established’ at the time of

the violation.” Lewis v. City of W. Palm Beach, Fla., 561 F.3d 1288, 1291 (11th

Cir. 2009) (citations omitted), cert. denied, 559 U.S. 936, 130 S. Ct. 1503 (2010).

However, under Pearson v. Callahan, 555 U.S. 223, 129 S. Ct. 808 (2009), courts

are no longer required to conduct the qualified immunity analysis in this order. We


       8
          Mr. Davila argues that because the question of qualified immunity was not addressed by
the District Court, it is “premature to look at the issue in this Court.” However, “[w]e may
affirm a decision on any adequate grounds, including grounds other than the grounds upon which
the district court actually relied.” Rowe v. Schreiber, 139 F.3d 1381, 1382 & n.2 (11th Cir.
1998) (affirming summary judgment dismissal on qualified immunity grounds even when the
district court granted summary judgment on absolute immunity grounds).
                                              22
             Case: 13-10739     Date Filed: 01/09/2015    Page: 23 of 31


may “exercise [our] sound discretion” in deciding which prong of the inquiry to

address first. Id. at 236, 129 S. Ct. at 818. Here, we begin and end our qualified

immunity analysis with the second question—whether it was clearly established at

the time of the incident that the Defendants violated Mr. Davila’s constitutional

rights. We hold that it was not.

      “The relevant, dispositive inquiry in determining whether a right is clearly

established is whether it would be clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202, 121
S. Ct. 2151, 2156 (2001). This Court has observed that “[a] government-officer

defendant is entitled to qualified immunity unless, at the time of the incident, the

preexisting law dictates, that is, truly compels, the conclusion for all reasonable

similarly situated public officials that what [a] Defendant was doing violated [a]

Plaintiff’s federal rights in the circumstances.” Marsh v. Butler Cnty., Ala., 268
F.3d 1014, 1030–31 (11th Cir. 2001) (en banc) (alteration adopted) (quotation

marks omitted), abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550
U.S. 544, 127 S. Ct. 1955 (2007).

      Whether or not the District Court concludes that the Defendants violated Mr.

Davila’s rights under RFRA at trial, the law preexisting the Defendants’ conduct

did not compel the conclusion that their actions violated RFRA. Mr. Davila offers

three reasons why his right to obtain his beads and shells infused with Ache was

                                          23
             Case: 13-10739      Date Filed: 01/09/2015    Page: 24 of 31


clearly established. First, he argues that the BOP’s Program Statement required

the prison to supplement its ordinary procedures for obtaining religious items when

Mr. Davila could not get the items he needed from the prison catalog. He says the

Defendants knowingly ignored that Statement. Second, he points out that the

Supreme Court has affirmed Santeria as a religion entitled to free exercise rights.

And third, he argues that “the issue of whether a prison could prevent members of

the Santeria religion from having their personal religious items mailed to them has

already been litigated, and the outcome was in favor of the prisoners practicing

Santeria.” Pet’r’s Br. 55 (citing Campos v. Coughlin, 854 F. Supp. 194, 214

(S.D.N.Y. 1994)).

      None of these reasons demonstrates a clearly established rule that Mr.

Davila is entitled to his beads and shells. First, the fact that the Program Statement

requires the Defendants to enact reasonable supplements to the ordinary processes

for obtaining religious items does not clearly establish what types of religious

accommodations are mandated by RFRA. Second, the fact that the Supreme Court

in Church of Lukumi Babalu Aye, Inc., 508 U.S. 520, 113 S. Ct. 2217, recognized

that Santeria is a religion generally entitled to protections does not clearly establish

the precise types of protections its followers are statutorily entitled to receive.

Officers are entitled to clear notice about how their actions violate federal rights.

In order to do away with qualified immunity for these offices, it must have been

                                           24
             Case: 13-10739     Date Filed: 01/09/2015   Page: 25 of 31


clearly established under RFRA that a prisoner can get religious property from

outside sources when the religious items available through authorized means are

not sufficient to meet the prisoner’s religious needs. Mr. Davila has offered no

prior case clearly establishing that proposition. Finally, the Campos case Mr.

Davila cites is distinguishable because it held that a Department of Correctional

Services directive that “prohibit[ed] prisoners from wearing certain religious

artifacts, including plaintiffs’ religious beads” violated the First Amendment.

Campos, 854 F. Supp. at 197 (emphasis added). Regardless, that case is from a

district court in another jurisdiction and does not interpret RFRA. See Thomas ex

rel. Thomas v. Roberts, 323 F.3d 950, 955 (11th Cir. 2003) (“[O]nly Supreme

Court cases, Eleventh Circuit caselaw, and Georgia Supreme Court caselaw can

‘clearly establish’ law in this circuit.”). Campos does not therefore clearly

establish a right under RFRA in the Eleventh Circuit. For those reasons, these

Defendants are entitled to qualified immunity. So even if Mr. Davila is successful

at trial in proving a RFRA violation, these Defendants would be protected from

paying money damages in their individual capacities.

                       V. FIRST AMENDMENT CLAIM

      Finally, we turn to Mr. Davila’s First Amendment claim. The Supreme

Court has noted two principles that affect religious rights of prisoners under the

First Amendment: first, that “[p]rison walls do not form a barrier separating prison

                                         25
               Case: 13-10739       Date Filed: 01/09/2015        Page: 26 of 31


inmates from the protections of the Constitution,” Turner v. Safley, 482 U.S. 78,

84, 107 S. Ct. 2254, 2259 (1987), and second, that “courts are ill equipped to deal

with the increasingly urgent problems of prison administration and reform,”

Procunier v. Martinez, 416 U.S. 396, 405, 94 S. Ct. 1800, 1807 (1974). With these

principles in mind, courts require that prison rules which fail to accommodate

sincerely held religious beliefs be “reasonably related to legitimate penological

interests.” Turner, 482 U.S. at 89, 107 S. Ct. at 2261. The standard divides into

four factors: (1) whether there is a “valid, rational connection” between the

regulation and the legitimate governmental interest put forward to justify it; (2)

whether there are alternative means of exercising the asserted constitutional rights

that remain open to the inmates; (3) whether and the extent to which

accommodation of the asserted rights will have an impact on prison staff, inmates,

and the allocation of prison resources generally; and (4) whether there are

“obvious, easy alternatives” to the prison’s policy that would accommodate the

prisoner’s religious beliefs. Turner, 482 U.S. at 89–90, 107 S. Ct. at 2261–62. 9

       Our review of a prison restriction under the First Amendment is different

from our review of that same restriction under RFRA. While the First Amendment


       9
           It has not been established whether the Supreme Court’s sweeping decision in Smith,
which held that neutral laws of general applicability are usually constitutional under the Free
Exercise Clause, overruled the more rigorous test from Turner. But since the parties have not
raised it, we need not address that tension here. See Hakim v. Hicks, 223 F.3d 1244, 1247 n.3
(11th Cir. 2000) (“The DOC has not argued in this case that the Supreme Court’s decision in
[Smith] requires application of a different standard. Accordingly, we do not decide the issue.”).
                                                26
              Case: 13-10739     Date Filed: 01/09/2015     Page: 27 of 31


requires only that prison restrictions be reasonably related to legitimate penological

interests, RFRA requires restrictions to be the least restrictive alternatives to

furthering compelling governmental interests. That RFRA may offer an avenue of

relief where the First Amendment does not is no surprise. Congress said when it

passed RFRA that “the intent of the act [was] to restore the traditional protection

afforded to prisoners to observe their religions which was weakened by the

[Supreme Court’s] decision in O’Lone v. Estate of Shabazz[, 482 U.S. 342, 107 S.

Ct. 2400 (1987)].” S. Rep. 103-111, at 9 (1993), as reprinted in 1993

U.S.C.C.A.N. 1892, 1899; see also Lawson v. Singletary, 85 F.3d 502, 509 (11th

Cir. 1996) (per curiam) (comparing the “unadorned rational basis test” from

O’Lone with the compelling interest test that RFRA reintroduced). Notably, in the

recent Hobby Lobby decision, the Supreme Court recognized that RFRA today

represents “a complete separation from First Amendment case law.” 573 U.S. at

___, 134 S. Ct. at 2762.

      Applying the First Amendment’s “unadorned rational basis standard” to the

record before us, we conclude that the District Court properly granted summary

judgment to the Defendants on this claim. Because, at this stage of the

proceedings, the Defendants have not challenged the sincerity of Mr. Davila’s

claim that his beliefs require him to wear beads and shells infused with Ache, see

supra Part III.A, we turn directly to the four-part test.

                                           27
                 Case: 13-10739   Date Filed: 01/09/2015   Page: 28 of 31


       First, there is no genuine dispute about whether there is a “valid, rational

connection” between the Defendants’ prohibition of all mailed religious items and

a legitimate governmental interest. This Court’s standard for the government to

pass the first prong is exceedingly low in the First Amendment context. For

instance, in Pope v. Hightower, 101 F.3d 1382, 1385 (11th Cir. 1996), we easily

held that a prison’s restriction on telephone access had a rational connection to a

legitimate governmental objective. The general goal of “[r]eduction of criminal

activity and harassment” was a sufficient legitimate governmental objective, and

“[t]he connection between that objective and the use of a ten-person calling list

[was] valid and rational because it [was] not so remote as to render the prison

telephone policy arbitrary or irrational.” Id. (emphasis added). Likewise, despite

the lack of evidence the Defendants offered here, prohibiting prisoners from

receiving items from outside the prison does not have so remote a connection to

the concerns about safety and resource allocation as to render the policy arbitrary

or irrational.

       Second, there is no genuine dispute about whether Mr. Davila has alternative

means of practicing Santeria. In O’Lone, the Supreme Court rejected a prisoner’s

First Amendment challenge to a prison’s restriction of his ability to attend

Jumu’ah, a Muslim service at a specific time of day and day of the week, even

though it admitted that there were “no alternative means of attending Jumu’ah.”

                                           28
             Case: 13-10739     Date Filed: 01/09/2015    Page: 29 of 31
482 U.S. at 351, 107 S. Ct. at 2406. The Court went on to hold: “While we in no

way minimize the central importance of Jumu’ah to respondents, we are unwilling

to hold that prison officials are required by the Constitution to sacrifice legitimate

penological objectives to that end.” Id. at 351–52, 107 S. Ct. at 2406. Here, even

though Mr. Davila has no alternative means of obtaining beads and shells with

Ache, this showing is not enough for relief under the First Amendment.

      Third, there is no genuine dispute that allowing prisoners to receive religious

items from outside the prison would impact prison staff, other inmates, and the

allocation of prison resources. Again, in the First Amendment context, a prison

need not show the extent to which a particular accommodation would impact

resources, but instead only that it would have an impact. As the Supreme Court

has observed “[i]n the necessarily closed environment of the correctional

institution, few changes will have no ramifications on the liberty of others or on the

use of the prison’s limited resources for preserving institutional order.” Turner,
482 U.S. at 90, 107 S. Ct. at 2262. Thus, regardless of whether the prison here has

an existing system of processing items from outside the prison, allowing more

items through that process would indisputably impact the use of the prison’s

resources. Unlike RFRA, such a meager showing is all the First Amendment

requires.




                                          29
             Case: 13-10739     Date Filed: 01/09/2015    Page: 30 of 31


      Finally, there is no genuine dispute about whether there are obvious, easy

alternatives to the prison’s policy prohibiting receipt of religious items from

outside the prison. As the Court noted, “prison officials do not have to set up and

then shoot down every conceivable alternative method of accommodating the

claimant’s constitutional complaint.” Id. at 90–91, 107 S. Ct. at 2262. And any

alternative must “fully accommodate[] the prisoner’s rights at de minimis cost to

valid penological interests.” Id. at 91, 107 S. Ct. at 2262. The only alternative that

would allow Mr. Davila to obtain his beads and shells is to permit prisoners to

receive religious items from outside the prison, which would result in a more than

“de minimis” cost to the prison’s interests.

      In short, the District Court correctly granted summary judgment to the

Defendants on Mr. Davila’s First Amendment claims. Since Mr. Davila has not

established a First Amendment violation, we do not address his claims for money

damages on that claim.

                                VI. CONCLUSION

      This Term, we expect to hear from the Supreme Court in a case similar to

this one addressing the religious rights of prisoners under RLUIPA. See Holt v.

Hobbs, No. 13-6827 (argued Oct. 7, 2014). Even in light of the ongoing

developments in this area of the law, however, on this record—where the

Defendants have failed to offer any evidence justifying their concerns about prison

                                          30
             Case: 13-10739     Date Filed: 01/09/2015   Page: 31 of 31


safety and costs—a grant of summary judgment to the Defendants was in error.

We therefore REVERSE the District Court’s grant of summary judgment on Mr.

Davila’s claim for injunctive relief under RFRA, and AFFIRM the remainder of

the District Court’s rulings.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         31